 



Exhibit 10.2
(MOVE LOGO) [v40697v4069700.gif]
August 1, 2007
Errol Samuelson
Box
4th Ave RPO
Vancouver BC V6K4R8
Dear Errol:
     On behalf of Move, Inc. (the “Company”), it is with great pleasure that I
provide this letter to you confirming the terms of your current compensation
arrangement with the Company. To the extent provided herein, this letter
supersedes the terms of your offer letter dated July 2, 2003, executed by you
and the Company when you were rehired by Move as an employee (the “Offer
Letter”). However, except as specifically set forth in this letter, the terms of
the Offer Letter are in full force and effect.

     
JOB TITLE:
  Executive Vice President and President of Realtor.com® and Top Producer®,
effective as of February 22, 2007
 
   
SUPERVISOR:
  Lorna Borenstein, Move, Inc. President
 
   
ANNUAL SALARY:
  $325,000, effective as of February 22, 2007
 
   
BONUS:
  Performance bonus of up to 100% of your annual salary at target, with the
ability to earn up to 200% for performance in excess of target (see below)
 
   
STOCK OPTIONS:
  600,000 stock options granted pursuant to the Certificate of Stock Option
Grant, dated June 14, 2007
 
   
RESTRICTED STOCK
UNITS (“RSUs”):
  400,000 RSUs (see below)
 
   
VACATION:
  Four Weeks (20 days) per anniversary year
 
   
LOCATION:
  Richmond, British Columbia and Westlake Village, California (or such other
corporate headquarters)
 
   
EMPLOYMENT STATUS:
  Exempt, Regular-Full Time Employee
 
   
SEVERANCE:
  Twelve months pursuant to the terms of the attached Executive Retention and
Severance Agreement (upon execution of the agreement)

     The Company’s Management, Development and Compensation Committee has
awarded you 400,000 performance-based restricted stock units. Under the terms of
the award, you may earn up to 200,000 units of the Company’s common stock for
each of the fiscal years ending December 31, 2008 and December 31, 2009,
respectively, based on the attainment of certain performance goals relating to
the Company’s revenues and EBITDA for each such year. The
30700 Russell Ranch Road, Westlake Village, CA 91362 • 805-557-2300 • Fax
805-557-2688

 



--------------------------------------------------------------------------------



 



terms of such awards shall be memorialized by, and subject to the terms set
forth in, award agreements which shall be similar to the terms provided to the
other executives of the Company regarding the award of such performance based
stock units.
     You will be entitled to participate in the Company’s 2007 executive bonus
plan, as adopted in the Company’s sole discretion, with potential to earn up to
100% of your annual base salary if your performance targets are met, and if you
significantly exceed your performance objectives you may receive a bonus in
excess of your target bonus, up to a maximum of 200% of your annual base salary.
     As with the Offer Letter, this letter is not intended to be an employment
contract and, unless expressly agreed otherwise in writing signed by the
President of the Company and you, your employment is at-will. This means that
you have the right to resign at any time with or without cause, with or without
notice. Likewise, Move, Inc. retains the right to terminate your employment at
any time with or without notice, with or without cause.
     If you have any questions regarding the foregoing, please do not hesitate
to contact me.
Sincerely,
/s/ Mike                    
Mike Long
Chief Executive Officer
JOB CODE:           
Enclosures

2